Exhibit 10.2

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is made and entered into as of
January 12, 2013 by and between EXAR Corp. (including its subsidiaries) located
at 48720 Kato Rd., Fremont, CA 94538 and its affiliates (“Company” or “EXAR”),
and Kevin Bauer, party signing below who is also listed on Exhibit A attached
hereto (“Contractor”).

Company desires to retain Contractor as an independent contractor to perform
certain services for Company, and Contractor is willing to perform such
services, on terms set forth more fully below. In consideration of the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. SERVICES AND COMPENSATION

(a) Contractor shall perform for Company the services described in Exhibit A
attached hereto (the “Services”).

(b) Company shall pay Contractor the compensation set forth in Exhibit A for the
performance of the Services as the entire compensation for the Services to
Company. Invoices shall be paid within thirty (30) days of receipt of an invoice
from Contractor. Invoices should be submitted on or near the completion of
milestones or monthly.

(c) Contractor’s services are to be provided on a non-exclusive basis, and
Contractor shall diligently perform all of the duties and to devote the time,
skill, energy and ability to the performance of all the Services and the
fulfillment of all duties as required under this Agreement. The list of duties
is set forth in Exhibit A.

(d) Unless otherwise stated in writing in a Statement of Work, the payment
amounts or rates given in Statement of Work are Contractor’s total payments, and
Contractor is responsible for expenses it incurs in providing the Services. If
Contractor is being reimbursed for expenses, Contractor shall keep written
records or accounts of his expenses, and of the days during which the Services
were rendered as required hereunder, in the form satisfactory to Company and to
submit those records and accounts to Company promptly following the end of each
month. Company shall reimburse Contractor for all reasonable expenses incurred
by Contractor according to the terms specified in Exhibit A. Reimbursement is to
be made by Company to Contractor not later than sixty (60) days following
receipt by Company of the written reports and accounts as provided above.

(e) Company conducts its business within the highest standards of ethics and
integrity. Contractor is expected to conduct business in the same manner with
respect to all matters related to this agreement. Contractor shall permit random
audits of supplier records in order to verify compliance with the terms of the
agreement. These audits will occur at the time and place of Company’s choosing.

(f) Any employees, independent consultants, agents, representatives, and
contractors of Contractor who perform services hereunder will be selected by
Contractor, but Company shall have the right to reject any such party. Before
providing services, any employee, independent consultant, agent, representative
and contractor must have agreed in writing to observe these terms and conditions
and must have executed a non disclosure and assignment of rights agreement(s)
containing terms and conditions at least as restrictive as those in this
Agreement and which allow Contractor to grant the assignments to Company as
provided herein. Contractor shall not otherwise delegate its obligations
hereunder. Concurrently herewith and from time to time, Company may require the
employees, independent consultants, agents, representatives, and contractors of
Contractor to sign acknowledgements with respect to the foregoing.

 

2. CONFIDENTIALITY

(a) Definition. “Confidential Information” means any Company proprietary
information, Company technical data, Company trade secrets or Company know-how,
including, but not limited to, research, product plans, products, services,
suppliers, employee lists and employees, customers lists and customers
(including but not limited to customers of Company with whom Contractor may
become acquainted during the term of the Consultancy relationship), markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
budgets or other business information disclosed by Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment. Confidential Information does not include information which: (i) is
known to Contractor at the time of disclosure to Contractor by Company as
evidenced by written records of Contractor’s, (ii) has become publicly known and
made generally available through no wrongful act of Contractor’s, or (iii) has
been rightfully received by Contractor from a third party who is authorized to
make such disclosure.



--------------------------------------------------------------------------------

(b) Non-Use and Non-Disclosure. Contractor shall prevent disclosure and shall
not, during or subsequent to the term of this Agreement, use Company’s
Confidential Information for any purpose whatsoever other than the performance
of the Services on behalf of Company or disclose Company’s Confidential
Information to any third party. It is understood that said Confidential
Information shall remain the sole property of Company. Contractor further agree
to take all reasonable precautions to prevent any violation of these provisions
(or the other provisions of this Agreement), including, without limitation,
requiring, all of Contractor’s employees, independent consultants, agents,
representatives and contractors performing Services hereunder to execute a
written agreement protecting Confidential Information received by Contractor and
containing provisions at least as restrictive as those set forth in this
Agreement.

(c) Third Party Confidential Information. Contractor recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Contractor agrees that Contractor owes Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for Company consistent with Company’s agreement
with such third party.

(d) Third Party Confidential Information. Contractor agrees that Contractor will
not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current client or
other person or entity with which Contractor has an agreement or duty to keep in
confidence information acquired by Contractor, if any, and that Contractor will
not bring onto the premises of Company any unpublished document or proprietary
information belonging to such employer, person or entity unless consented to in
writing by such employer, person or entity. Contractor also agrees that the
employees provided by Contractor will not use the resources of Contractor’s
former or current clients. Contractor will indemnify Company and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorney’s fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting in whole or in part from Company’s use of the work product of
Contractor’s under this Agreement.

 

3. OWNERSHIP

(a) Assignment. Contractor agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Contractor, solely or in
collaboration with others, during the period of this Agreement which relate in
any manner to the business of Company that Contractor may be directed to
undertake, investigate or experiment with, or which Contractor may become
associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder (collectively, “Work
Product”), are the sole property of Company. Contractor further agrees to assign
(or cause to be assigned) and do hereby assign fully to Company all Work Product
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto.

(b) Further Assurances. Contractor shall assist Company, or its designee, at
Company’s expense, in every proper way to secure Company’s rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which Company shall deem necessary in order to apply
for and obtain such rights and in order to assign and convey to Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Contractor
further agrees that Contractor’s obligation to execute or cause to be executed,
when it is in Contractor’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

(c) Maintenance of Records. Contractor shall keep and maintain adequate and
current written records of all Work Product made by Contractor (solely or
jointly with others) during the term of this Agreement. The records



--------------------------------------------------------------------------------

will be in the form of notes, sketches, drawings, and any other format that may
be specified by Company. The records will be available to and remain the sole
property of Company at all times and will be returned to Company upon the
termination of this Agreement or Company’s earlier request.

(d) Pre-Existing Materials. Contractor agrees that if in the course of
performing the Services, Contractor incorporates into any Work Product developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Contractor or in which Contractor has an
interest (“Pre- Existing Materials”), (i) Contractor shall inform Company, in
writing, before incorporating any such Pre-Existing Materials into any Work
Product; and, whether or not Contractor comply with the foregoing, (ii) Company
is hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license (including the right to sublicense) to use,
reproduce, distribute, perform, display prepare derivative works of, make, have
made, modify, sell, import and export sell any such Pre-Existing Materials as
part of or in connection with such Work Product or the business of Company.
Contractor shall not incorporate any invention, improvement, development,
concept, discovery or other proprietary information owned in whole or in part by
any third party into any Work Product without Company’s prior written
permission.

(e) Attorney in Fact. Contractor agrees that if Company is unable because of
Contractor’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Contractor’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Contractor hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as Contractor’s agent and attorney in fact, to
act for and in Contractor’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Contractor.

(f) Inventions Assigned to the United States. Contractor shall assign to the
United States government all of Contractor’s right, title, and interest in and
to any and all Work Product whenever such full title is required to be in the
United States by a contract between Company and the United States or any of its
agencies.

(g) Representations and Warranties. Contractor hereby represents and warrants
that (i) all Work Product will be Contractor’s original work; (ii) the Work
Product will not infringe the copyright, patent, trade secret, or any other
intellectual property right of any third party; (iii) the Work Product will not
be obscene, libelous, or violate the right of privacy or publicity of any third
party; (iv) neither the Work Product nor any element thereof will be subject to
any restrictions, mortgages, liens, encumbrances, security interests or
encroachments; (v) all of Contractor’s employees, independent consultants,
agents, representatives and contractors, as applicable, performing any of the
Services have executed written non disclosure, assignment of rights and other
appropriate agreements sufficient to protect the confidentiality of the
Confidential Information, and sufficient to allow Contractor to grant the
assignments to Company as provided herein; and (vi) the Work Product will not
contain any virus, trap door, worm, or any other device that is injurious or
damaging to software or hardware used in conjunction with the Work Product.

 

4. CONFLICTING OBLIGATIONS

Contractor certifies that Contractor has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Contractor from complying with the provisions hereof, and further
certifies that Contractor will not enter into any such conflicting agreement
during the period of Contractor’s consultancy to Company.

 

5. REPORTS

Contractor agrees that Contractor will from time to time during the term of this
Agreement or any extension thereof keep Company advised as to Contractor’s
progress in performing the Services hereunder and that Contractor will, as
requested by the Company, prepare written reports with respect thereto.



--------------------------------------------------------------------------------

6. RETURN OF MATERIALS

Upon the termination of this Agreement, or upon Company’s earlier request,
Contractor shall deliver to Company all of Company’s property or Confidential
Information that Contractor may have in Contractor’s possession or control and,
upon Company’s request to sign and deliver to Company a confirmation of same.

 

7. TERM AND TERMINATION

(a) Term. This Agreement will commence on the date first written above and will
continue through (i) July 11, 2013 or (ii) termination as provided below.

(b) Termination. Company may terminate this Agreement immediately and without
prior notice if Contractor refuses to or is unable to perform the Services or is
in breach of any material provision of this Agreement. Any such notice shall be
addressed to Contractor at the address shown below or such other address as
either party may notify the other of and shall be deemed given upon delivery if
personally delivered, or forty-eight (48) hours after deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested.

(c) Survival. Upon such termination all rights and duties of the parties toward
each other shall cease except Sections 2, 3, 5, 7 and 9-19 shall survive
termination of this Agreement.

(d) Upon termination, if Contractor has performed the Services to the
satisfaction of Company and Contractor is not in breach hereunder, Company shall
pay, within thirty (30) days of the effective date of termination, all amounts
owing to Contractor for Services completed and accepted by Company prior to the
termination date and related expenses, if any, in accordance with the provisions
of Section 1 (Services and Compensation) hereof; and all further obligation or
liability of Company to Contractor other than set forth above, shall cease and
terminate as of the termination of this Agreement.

 

8. INDEPENDENT CONTRACTOR

It is the express intention of the parties that Contractor is an independent
contractor. Nothing in this Agreement shall in any way be construed to
constitute Contractor as an agent, employee or representative of Company, and
Contractor shall perform the Services hereunder as an independent contractor.
This Agreement does not constitute a hiring by either party. Contractor shall be
under the control of Company as to the result of Contractor’s work only, and not
as to the means by which such results are accomplished. Contractor shall not be
considered under the provisions of this Agreement or otherwise as having
employee status. It is understood that the relationship of Contractor to Company
shall not bring Contractor under the provisions of the United States Social
Security Act, the State Unemployment Act, or any similar act wherein coverage is
based on the relationship of employee or employer. Except to the extent
specified on the schedule/SOW, Contractor shall furnish (or reimburse Company
for) all tools and materials necessary to accomplish this contract, and shall
incur all expenses associated with performance, except as expressly provided on
Exhibit A of this Agreement. Contractor acknowledges and agrees that Contractor
is obligated to report as income all compensation received by Contractor
pursuant to this Agreement, and Contractor shall and acknowledge the obligation
to pay all self-employment and other taxes thereon. In furtherance and not in
limitation of the foregoing, no statement in Section 11 (Arbitration and
Equitable Relief) shall be construed as modifying Contractor’s status as an
independent contractor.

 

9. BENEFITS

Contractor acknowledges and agrees and it is the intent of the parties hereto
that Contractor receive no Company- sponsored benefits from Company either as a
Contractor or employee. Such benefits include, but are not limited to, paid
vacation, sick leave and medical insurance. If Contractor is reclassified by any
governmental or other authority or court as an employee, Contractor will become
a reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of Company’s benefit plans in effect
at the time of such reclassification Contractor would otherwise be eligible for
such benefits.



--------------------------------------------------------------------------------

10. ARBITRATION AND EQUITABLE RELIEF

(a) Arbitration Subject to the provisions of subsection (b) below, contractor
and company agree that any dispute or controversy arising out of, relating to,
or concerning any interpretation, construction, performance or breach of this
agreement, shall be settled by arbitration to be held in Santa Clara county,
California, in accordance with the rules of the American Arbitration Association
then in effect. The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b) Equitable Remedies The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgement of the powers of the arbitrator.

(c) Independent Contractor Status Contractor understands that nothing in this
section modifies contractor’s status as an independent contractor.

(d) Waiver of Jury Trial Contractor understands that this arbitration clause
constitutes a waiver of contractor’s right to a jury trial and relates to the
resolution of all disputes relating to all aspects of the relationship between
contractor and company (except as provided in subsection (b) above), including,
but not limited to, the following claims:

i. any and all claims for breach of contract, both express and implied breach of
the covenant of good faith and fair dealing, both express and implied; negligent
or intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; defamation; and wrongful discharge of
employment.

ii. any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, title vii of the civil rights act of 1964, the
civil rights act of 1991, the age discrimination in employment act of 1967, the
americans with disabilities act of 1990, the fair labor standards act, the
California fair employment and housing act, and labor code section 201, et seq.;

iii. any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination.

(e) Costs Company and contractor shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses unless otherwise required by law.

(f) Acknowledgment Contractor has read and understands this section, which
discusses arbitration. Contractor understands that by signing this agreement,
contractor shall submit any claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, to binding arbitration, except as provided in
subsection (b) above, and that this arbitration clause constitutes a waiver of
contractor’s right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the relationship between the parties.

 

11. ASSIGNMENT

Neither this Agreement nor any right hereunder nor interest herein may be
assigned or transferred by Contractor without the express written consent of
Company. Contractor warrants that Contractor will not engage the services of
independent contractors to provide any Services under this Agreement without the
prior written consent of Company.

 

12. INDEMNITY

Contractor further agrees to indemnify and hold harmless Company and its
directors, officers, and employees from and against all taxes, losses, damages,
liabilities, costs and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from: (i) any suit or proceeding
brought against Company or its parent or



--------------------------------------------------------------------------------

subsidiaries for violation of legally protected rights of any third parties,
including but not limited to, copyright, patent trade secret, unfair competition
or any and all other claims arising out of the receipt, reliance upon or use by
Company or its parent or subsidiaries of the Work Product, reports, and other
documents and information furnished by or created by Contractor or Contractor’s
employees in performing Services, (ii) a determination by a court or agency that
Contractor is not an independent contractor, (iii) any negligent, reckless or
intentionally wrongful act of Contractor or Contractor’s assistants, employees
or agents, or (iv) any breach by Contractor or Contractor’s assistants,
employees or agents of any of the representations, warranties or covenants
contained in this Agreement.

 

13. GOVERNING LAW

This Agreement shall be governed by the laws of the State of California, without
reference to its conflict of law principles.

 

14. ENTIRE AGREEMENT

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof. No waiver, alteration, or modification of any of the provisions
of this Agreement shall be binding unless in writing and signed by duly
authorized representatives of the parties hereto.

 

15. NO WAIVER

No failure, refusal, neglect, delay, waiver, forbearance, or omission of either
Party under this Agreement to exercise any right under this Agreement, or to
insist upon full compliance by the other with the obligations outlined in this
Agreement shall constitute a waiver of any provisions of this Agreement.

 

16. NO SOLICITATION – EMPLOYEES

Company agrees not to solicit the services of nor employ any of Contractor’s
employees, either directly of indirectly, either for his own company or any
other companies, during the term of this Agreement and for a period of eighteen
(18) months thereafter.

 

17. COMPLIANCE WITH LAW AND POLICY

(a) Contractor agrees at all times to comply with all applicable laws including
those of the United States and the various states of the United States.
Contractor further warrants that he/she is familiar with the Foreign Corrupt
Practices Act of the United States and agrees that his/her/its activities
undertaken pursuant to this Agreement shall at all times be consistent with this
law and any similar law as well as all import and export laws, restrictions,
national security controls and regulations of the United States and any
applicable foreign agency or authority. Contractor shall not import, export or
re-export, or authorize the export or re-export of any product, technology, or
information that it obtains or learns hereunder, or any copy or direct product
thereof, in violation of any of such laws, restrictions, or regulations or
without any license or approval required thereunder. Any and all obligations of
the parties hereunder shall be subject in all respects to such laws,
restrictions, and regulations.

(b) Contractor shall abide by all rules of conduct applicable to Company
employees or visitors, including, without limitation, Company’s policies
regarding ethics, conflicts of interest, appropriate use of information
technology, insider trading and prohibiting sexual or other harassment.

 

18. ATTORNEYS’ FEES

In any court action at law or equity which is brought by one of the parties to
enforce or interpret the provisions of this Agreement, the prevailing party will
be entitled to reasonable attorney’s fees, in addition to any other relief to
which that party may be entitled.



--------------------------------------------------------------------------------

19. SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“COMPANY”: EXAR CORPORATION By:  

/s/ Thomas R. Melendrez

Name:  

Thomas R. Melendrez

Title:  

EVP, Legal

Date:  

12-14-12

CONTRACTOR: By:  

/s/ Kevin Bauer

Name:  

Kevin Bauer

Title:  

 

Date:  

12/14/2012



--------------------------------------------------------------------------------

EXHIBIT A (STATEMENT OF WORK)

SERVICES AND COMPENSATION

Contractor Name: Kevin Bauer

Address: 290 Yerba Buena Place, Fremont, CA 94536

Effective Date: January 12, 2013

Term: through July 11, 2013

Compensation:

 

  •  

TOTAL OF $25,000.00, payable in a lump sum, for full time availability and
assistance in satisfactorily closing, reconciling and preparing the Quarterly
Financials for FY13 Q3 and providing assistance to the CEO and/or CFO in the
preparation of the FY13 Q3 Earnings Release statement;

 

  •  

Continued vesting of outstanding shares granted prior to January 11, 2013 for
providing expertise and services up to a maximum of ten (10) hours per month to
assist EXAR and any of its subsidiaries in any and all issues related to the
transition of management duties, projects and responsibilities within the
Finance Division.

Contractor’s direction and contact will be exclusively with the CEO and/or the
CFO, unless otherwise directed.